DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 16-18 in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that all claims of the groups are based on coated wollastonite fiber presented in different forms of composite, pellet and shaped article and not a fiber reinforced adhesive as suggested by the examiner.  This is not found persuasive because in order for restriction for examination purposes to be proper the inventions should be independent or distinct and there would be a serious search and/or examination burden. Here the examiner maintains the inventions are distinct because even though the thermoplastic composite as claimed may be used to make the different forms as claimed it is also useful to make something other than the claimed final products such as the fiber reinforced adhesive as suggested. Further, there is a search burden as the invention have different classifications, and would require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable 12/30/2020.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claims 7 recites 0.1 to 3 wt.-% there appears to be an extra hyphen between wt. and %.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 11-12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites that the CaSiO3 fiber comprises at least 90 wt% of the wollastonite fiber, however, claim 1 from which claim 2 depends recites 1 to 60 wt% of wollastonite CaSiO3 fiber. It is unclear is applicant intends to broaden the range of fiber to include amount of 90 wt% or more, or if applicant intends to claim an amount of wollastonite in the CaSiO3 fiber. 
3 within the wollastonite fiber.
	Claim 7 recites “wherein the about 0.1 to 3wt.-% of an interfacial modifier, it is unclear if applicant intends to limit the range of interfacial modifier or if an additional interfacial modifier is being claimed. 
	For sake of further examination, claim 7 will be examined as limiting the range of the already claimed interfacial modifier.
	Claims 11 and 12 recite “the fiber” and “the polymer” however, claim 1 from which the claims depend recite a discontinuous fiber phase or wollastonite fiber and a continuous polymer phase or vinyl chloride polymer. It is unclear if the claimed vol% refers to the vol% of the discontinuous fiber phase or the wollastonite fiber within the discontinuous fiber phase and the continuous polymer phase or the vinyl chloride polymer within the continuous polymer phase.
	For sake of further examination, “the fiber” and “the polymer” will be viewed as referring to the discontinuous fiber phase and continuous polymer phase, respectively.
	Claim 16 recites the discontinuous phase consisting of 10 to 50 vol% of a wollastonite fiber, the recitation of consisting of excludes any element, step, or ingredient not specified in the claim however, given the claim only recites up to 50 vol% of the fiber it is unclear what the remainder of the discontinuous phase consists of.
	For sake of further examination, the discontinuous phase will be examined as comprising 10 to 50 vol% of wollastonite fiber.
	Claims 17-18 are rejected as being dependent upon indefinite claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 2 recites CaSiO3 fiber comprises at least 90 wt% of the wollastonite fiber, as discussed above, the examiner has interpreted this as reciting a range for the amount of CaSiO3 in the fiber. However, since applicant claims wollastonite fiber and CaSiO3 is the molecular structure of wollastonite, the amount of CaSiO3 would necessarily be at least 90 wt% i.e., 100 wt%. Thus, claim 2 does not further limit the subject matter of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka et al. (JP 2004-091518) and further in view of Heikkila et al. (US 2017/0137585).
	Regarding claims 1 and 4, Hiratsuka discloses a vinyl chloride resin molded product (0001) comprising a continuous phase of polyvinyl chloride polymer and a discontinuous phase comprising 30 to 50 parts by weight of wollastonite fiber (0078), overlapping the claimed 1 to 60 wt%. The fiber having a fiber length of 25 to 60 µm, diameter of 15 µm or less and aspect ratio of 3 or more (0068), overlapping the claimed length greater than about 5 microns, diameter greater than about 3 microns and aspect ratio greater than about 3.
	Hiratsuka does not expressly disclose a vol% of the amounts of fiber and polymer phases, the wollastonite fiber comprising about 0.1 to 5 wt% of an exterior coating comprising an organometallic interfacial modifier, or the composite having the claimed properties of heat deflection temperature, notched IZOD impact resistance, COTE, tensile and flexural modulus, and tensile and flexural strength.
	Regarding the vol%, Hiratsuki does not expressly teach a composite comprising 90 to 10 vol% (or 15 to 50 vol% as claimed in claim 4) of discontinuous fiber phase 
	Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.II.A.). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the composite of the fiber and polymer phases including over the ranges presently claimed to create a composite with a concentration required for a given end use.
	Regarding the exterior coating, Heikkila, in the analogous field of fiber polymer composites (0002), discloses a composite in which the fiber is coated with an interfacial 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the wollastonite fiber of Hiratsuka to be coated with 0.01 to 6 wt% of organometallic interfacial modifier as taught by Heikkila, to enhance the final properties such as viscoelasticity, rheology, high packing fraction, and fiber surface inertness of the composite (0021).
	Heikkila further teaches that with an interfacial modifier coating, composites can achieve the following properties:
Property
ASTM Method
Minimum value
Units
Tensile Strength
D638
50000
psi
Tensile Modulus
D638
1200000
psi
Flexural Strength
D790
50000
psi
Flexural Modulus
D790
1200000
psi
Notched IZOD
D256
1.3
ft-lbs/in
COTE
D969
Maximum Value:
1.1x10-5
in/in-oF

	Overlapping the claimed notched IZOD impact resistance of about 0.4 to 3.0 ft-lb-in-1, COTE of about less than 2x10-5 in/in-oF, tensile and flexural modulus of greater than 700,000 psi, and tensile and flexural strength of greater than 2,500 psi.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite of modified Hiratsuka to have overlapping ranges for the claimed notched IZOD impact resistance, COTE, tensile and 
	Modified Hiratsuka dose not disclose the composite having a heat deflection temperature of at least 60oC (ASTM D648), however, as modified Hiratsuka discloses a substantially similar composition as claimed including the same method for formation of mixing the materials under melt processing conditions (0089-0090), this properties is expected from the prior art product because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
	Regarding claim 2, Hiratsuka discloses the addition of wollastonite fiber containing β-calcium metasilicate (0068; i.e., CaSiO3), given CaSiO3 is the chemical structure of wollatonite, the fiber will necessarily contain at least 90 wt% of CaSiO3.
	Regarding claim 3, Hiratsuka discloses the wollastonite fiber having a fiber length of 25 to 60 µm, diameter of 15 µm or less and aspect ratio of 3 or more (0068), overlapping the claimed length about 50 to 250 microns, diameter about 5-20 microns and aspect ratio greater than about 15.

	Regarding claim 5, Hiratsuka teaches the vinyl chloride-based resin being vinyl chloride homopolymer (0008).
	Regarding claim 7, Heikkila teaches 0.02 to 3 wt% interfacial modifier, overlapping the claimed 0.1 to 3 wt% (0051).
	Regarding claim 8, Heikkila teaches the interfacial modifier comprising a titanate compound (0049).
	Regarding claim 9, Heikkila teaches the coating being a continuous layer having a thickness of about 100 to 1000 angstroms (0051), overlapping the claimed thickness of 100 to 1500 angstroms.
	Regarding claim 10, Heikkila teaches the organometallic interfacial modifier free of reactive coupling agents (0050).
	Regarding claims 11 and 12, as discussed above, Hiratsuki does not expressly teach a vol% as claimed for the discontinuous fiber phase or continuous polymer phase, but they do describe the general conditions of the claim, namely a discontinuous phase 
	Regarding claim 16, Hiratsuka discloses a vinyl chloride resin molded product (0001) comprising a continuous phase of polyvinyl chloride polymer and a discontinuous phase comprising 30 to 50 parts by weight of wollastonite fiber (0078). The fiber having a fiber length of 25 to 60 µm, diameter of 15 µm or less and aspect ratio of 3 or more (0068), overlapping the claimed length about 55-125 microns, diameter about 6-15 microns, and aspect ratio greater than about 20.
	Hiratsuka does not expressly disclose a vol% of the amounts of fiber and polymer phases or the vol% of wollastonite fiber within the discontinuous phase, the wollastonite fiber comprising about 0.1 to 5 wt% of an exterior coating comprising an organometallic interfacial modifier, or the composite having the claimed properties of heat deflection temperature, notched IZOD impact resistance, COTE, tensile and flexural modulus, and tensile and flexural strength.
	Regarding the vol%, Hiratsuki does not expressly teach a composite comprising 50 to 25 vol% of discontinuous fiber phase comprising 10 to 50 vol% wollastonite fiber dispersed in about 50 to 75 vol% of continuous polymer phase, but they do describe the general conditions of the claim, namely a discontinuous phase comprising wollastonite 
	Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05.II.A.). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the composite of the fiber and polymer phases including over the ranges presently claimed to create a composite with a concentration required for a given end use.
	Regarding the exterior coating, Heikkila, in the analogous field of fiber polymer composites (0002), discloses a composite in which the fiber is coated with an interfacial surface chemical treatment (0021). The modifier added in an amount ranging from 0.01 to 6 wt% (0051), overlapping the claimed amount of 0.1 to 5 wt%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the wollastonite fiber of Hiratsuka to be coated 
	Heikkila further teaches that with an interfacial modifier coating, composites can achieve the following properties:
Property
ASTM Method
Minimum value
Units
Tensile Strength
D638
50000
psi
Tensile Modulus
D638
1200000
psi
Flexural Strength
D790
50000
psi
Flexural Modulus
D790
1200000
psi
Notched IZOD
D256
1.3
ft-lbs/in
COTE
D969
Maximum Value:
1.1x10-5
in/in-oF

	Overlapping the claimed notched IZOD impact resistance of about 0.5 to 3.0 ft-lb-in-1, COTE of about less than 2x10-6 to 2x10-5 in/in-oF, tensile modulus of 0.7 to 2.75 Mpsi, flexural modulus of greater than 0.7 to 2.7 Mpsi, tensile strength of 2 to 20 kpsi and flexural strength of 2.5 to 20 kpsi
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite of modified Hiratsuka to have overlapping ranges for the claimed notched IZOD impact resistance, COTE, tensile and flexural modulus and strength as these are properties which are achieved by the interfacial modifier coating being present within the composite. (0063 and Table 2).
oC (ASTM D648), however, as modified Hiratsuka discloses a substantially similar composition as claimed including the same method for formation of mixing the materials under melt processing conditions (0089-0090), this properties is expected from the prior art product because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
	Regarding claim 17, Hiratsuka teaches the vinyl chloride-based resin being vinyl chloride homopolymer (0008).
	Regarding claim 18, Heikkila teaches the coating being a continuous layer having a thickness of about 100 to 1000 angstroms (0051), overlapping the claimed thickness of 100 to 1500 angstroms.
Regarding the overlapping ranges discussed in claims 1, 3, 7, 9, 16, and 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka in view of Heikkila as applied to claim 1 above, and further in view of Reynoso Gomez et al. (US 2016/0362578).
	Regarding claim 6, modified Hiratsuka discloses the limitations of claim 1 as discussed above. Hiratsuka does not disclose the polymer having a K value of about 50-75 (ISO 1628-1).
	Reynoso Gomez, in the analogous field of polyvinyl chloride polymer composites (0015) discloses PVC with a K value (DIN EN ISO 1628-1) of 50 to 70 (0041-0042), overlapping the claimed K value of 50 to 75.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the K value of the PVC of Hiratsuka to range from 50-70 as taught by Reynoso Gomez, to improve processability of the composite (0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugerman (US 4,600,789) teaching an organo-titanate fiber coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781